Supreme Court of Florida
                            ______________

                            No. SC21-1542
                            ______________

        IN RE: TRIAL COURT CERTIFICATION OF NEED
                 FOR ADDITIONAL JUDGES.

                          November 24, 2021

PER CURIAM.

     This opinion fulfills our constitutional obligation to determine

the State’s need for additional judges in fiscal year 2022/2023 and

to certify our “findings and recommendations concerning such

need” to the Florida Legislature. 1 Certification is “the sole




     1. Article V, section 9 of the Florida Constitution provides in
pertinent part:

          Determination of number of judges.—The
     supreme court shall establish by rule uniform criteria for
     the determination of the need for additional judges except
     supreme court justices, the necessity for decreasing the
     number of judges and for increasing, decreasing or
     redefining appellate districts and judicial circuits. If the
     supreme court finds that a need exists for increasing or
     decreasing the number of judges or increasing,
     decreasing or redefining appellate districts and judicial
     circuits, it shall, prior to the next regular session of the
mechanism established by our constitution for a systematic and

uniform assessment of this need.” In re Certification of Need for

Additional Judges, 889 So. 2d 734, 735 (Fla. 2004).

     In this opinion we certify the need for one additional county

court judgeship in Lake County and no additional circuit court

judgeships. We decertify no county or circuit judgeships. The

Court addresses certification of need for additional appellate judges

in a separate opinion. 2

     To make this decision on trial court certification, the Court

continues to use a verified objective weighted caseload methodology

as a primary basis for assessing judicial need.3 The objective data

are supplemented by judgeship requests submitted by the trial

courts, including descriptions of the impact of various secondary




     legislature, certify to the legislature its findings and
     recommendations concerning such need.

     2. See In re Redefinition of Appellate Districts and Certification
of Need for Additional Appellate Judges, No. SC21-1543 (Fla. Nov.
24, 2021).

     3. Our certification methodology relies primarily on case
weights and calculations of available judge time to determine the
need for additional trial court judges. See Fla. R. Gen. Prac. & Jud.
Admin. 2.240.

                                  -2-
factors. These secondary factors reflect local differences identified

by each chief judge in support of their requests for more judgeships

or in support of their requests for this Court not to decertify

judgeships in situations where the objective case weights alone

would indicate excess judicial capacity. Applying the criteria in this

two-step methodology, we conclude that Lake County has a

demonstrable need for an additional county court judgeship.

        Considered in isolation, the two-step analysis also suggested

the decertification of two county court judgeships in Brevard

County and one county court judgeship each in Alachua, Citrus,

Collier, and Monroe counties. However, similar to our certification

opinion for fiscal year 2021/2022 and as further explained below,

this Court has determined that the significant workload and

operational challenges and the uncertainty facing the trial courts

weigh against decertification of any trial court judgeships at this

time.

        Specifically, the effect of the Coronavirus Disease 2019

(COVID-19) pandemic on the circuit and county courts has been

significant. Over the course of the last year and a half, trial courts

have adapted court operations in response to the COVID-19


                                   -3-
pandemic to keep courts open and continue to provide for the

resolution of disputes. Despite the trial courts’ efforts to leverage

remote appearance technology and employ innovative solutions to

hear cases, an increase in pending workload is currently affecting

the courts as they resume normal operations. The additional

caseload is attributed to: proceedings in cases that existed before

the pandemic which necessarily were suspended or delayed to

protect public health and safety, proceedings in cases filed during

the pandemic that are pending, and cases that were anticipated to

be filed but that were delayed in being filed due to the onset of the

pandemic. Upon recommendation of the Trial Court Budget

Commission, the State Courts System’s fiscal year 2022/2023

legislative budget request identifies the continued need for

temporary adjudicatory and case support resources to address this

workload, such as senior judges, magistrates, law clerks, and case

managers. The court system is committed to addressing this

pandemic-generated workload expeditiously and is grateful to the

Legislature for appropriating, and to the Governor for approving,

significant temporary funding in fiscal year 2021/2022 for the first

year of the trial courts’ multi-year pandemic recovery plan. In the


                                 -4-
face of this workload, all existing judicial resources will be needed

to contribute to the pandemic-recovery effort.

     The monetary jurisdiction change in county court is an

additional issue limiting this Court’s ability to accurately project

judicial need. Chapter 2019-58, section 9, Laws of Florida,

increased the dollar amount threshold for the jurisdiction of the

county court. The Legislature took a phased approach to the

implementation of this statutory revision. Effective January 1,

2020, county court monetary jurisdiction increased from an upper

limit of $15,000 to $30,000, and it is scheduled for a second

increase to $50,000 on January 1, 2023. The initial jurisdictional

increase in county court increased the workload in the county

courts. This initial jurisdictional change, however, largely coincided

with the onset of the COVID-19 pandemic, and it is not yet possible

to determine precisely how this statutory revision will affect

workload among the tiers of court. The impending county court

jurisdictional increase to $50,000 is expected to significantly

increase the number of cases heard in county court.

     An additional consideration is the long-term impact of chapter

2020-61, sections 3 and 8, Laws of Florida, which transferred


                                 -5-
circuit court authority to hear appeals from county court final

orders and judgments in criminal misdemeanor cases and most

civil cases to the district courts of appeal, effective January 1, 2021.

The circuit courts continue to have limited appellate jurisdiction for

certain administrative decisions and certain county court decisions

entered in noncriminal infraction and other cases. These changes

have also affected the distribution of judicial workload between the

circuit and appellate courts. However, due to the uncertainty

surrounding trial and appellate court filings as a result of the

pandemic, it is difficult to determine the ultimate result of this

legislative change, as well.

     Further, this Court is mindful of the need to update the

current judicial workload assessment. Since 1999, this Court has

relied on the weighted caseload method to help determine the need

for judges in each circuit and county court. Over time, changes in

statutory and case law, court rules, technology, and legal practice

can affect the amount of judicial work associated with resolving

various types of cases. For this reason, the Florida Rules of General

Practice and Judicial Administration call for the review of the

weighted caseload model and the consideration of adjustments to


                                 -6-
that model no less than every five years. To have multi-year utility,

however, such an assessment, which entails investment of

considerable time by judges and staff as well as considerable

expense, should not be conducted in a significantly anomalous

environment affecting the number of filings or the typical time to

dispose of a case. Therefore, in light of the pandemic’s ongoing

operational impacts and the uncertainty about the full effect of

recent statutory changes, the court system delayed initiation of the

judicial workload assessment. This Court is considering initiating

an update to the judicial workload assessment in the near future.

     Having conducted a quantitative assessment of trial court

judicial workload and having also considered various qualitative

factors, workload trends related to the COVID-19 pandemic, and

jurisdictional changes, we certify the need for one additional county

court judgeship in Florida, as set forth in the appendix to this

opinion. We also recommend no decertification of circuit court or

county court judgeships.

     The current complement of trial court judgeships, along with

other resources requested through a legislative budget request for

fiscal year 2022/2023, will assist the judicial branch in meeting


                                 -7-
demands associated with the pandemic-generated workload and

court jurisdictional changes.

     It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ,
COURIEL, and GROSSHANS, JJ., concur.

Original Proceeding – Trial Court Certification of Need for Additional
Judges




                                 -8-
                 APPENDIX
              Trial Court Need

           Circuit                County
            Court                  Court
          Certified              Certified
Circuit    Judges     County      Judges
   1          0       N/A            0
   2          0       N/A            0
   3          0       N/A            0
   4          0       N/A            0
   5          0       Lake           1
   6          0       N/A            0
   7          0       N/A            0
   8          0       N/A            0
   9          0       N/A            0
  10          0       N/A            0
  11          0       N/A            0
  12          0       N/A            0
  13          0       N/A            0
  14          0       N/A            0
  15          0       N/A            0
  16          0       N/A            0
  17          0       N/A            0
  18          0       N/A            0
  19          0       N/A            0
  20          0       N/A            0
 Total        0       Total          1




                      -9-